                                                   ____FILED
           Case 2:20-cr-00331-RFB-VCF Document 76 Filed  08/31/21 Page____RECEIVED
                                                                        1 of 4
                                                               ____ENTERED              ____SERVED ON
                                                                             COUNSEL/PARTIES OF RECORD



 1                                                                     AUG 31, 2021

 2
                                                                        CLERK US DISTRICT COURT
                                                                          DISTRICT OF NEVADA
 3                                                               BY:_________________________DEPUTY

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:20-CR-331-RFB-VCF

 9                  Plaintiff,                      Final Order of Forfeiture

10          v.

11 JIMMY CARTER KIM,

12                  Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

15 2253(a)(1) and 2253(a)(3) based upon the plea of guilty by Jimmy Carter Kim to the

16 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

17 Allegation of the Criminal Information. Criminal Information, ECF No. 43; Plea

18 Agreement, ECF No. 45; Arraignment & Plea, ECF No. 46; Preliminary Order of

19 Forfeiture, ECF No. 57.

20         This Court finds that on the government’s motion, the Court may at any time enter
21 an order of forfeiture or amend an existing order of forfeiture to include subsequently

22 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

23 32.2(b)(2)(C).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from April 8, 2021, through May 7, 2021, notifying all potential third parties

27 of their right to petition the Court. Notice of Filing Proof of Publication Exhibits, ECF No.

28 60-1, p. 5.
            Case 2:20-cr-00331-RFB-VCF Document 76 Filed 08/31/21 Page 2 of 4



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending regarding the property named herein and

 4   the time has expired for presenting such petitions.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   2253(a)(1) and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

10   law:

11          1. Toshiba laptop, model no. PSLE0U-01000R, serial no. X8085034Q, containing a

12              Western Digital 250GB SATA hard drive, model no. WD2500BEVS, serial no.

13              WXE708CA7395;

14          2. White/gray computer tower without model or serial number containing a

15              Maxtor 30GB IDE hard drive, model no. 6E030L0510252, serial no. El5V8T5E;

16          3. HP laptop, model no. 15g013cl, serial no. CND4220K7J, containing an HGST

17              750GB SATA hard drive, model no. HTS541075A9E680, serial no.

18              140420JD12021A0D1NXL;

19          4. Acer laptop, model no. Aspire 57412-5433, serial no.

20              LXPZF020020172467C1601, containing a Hitachi 320GB SATA hard drive,

21              model no. HTS545032B9A300, serial no. 1YJE62HR;

22          5. HP Media Center computer tower, model no. CCM7000, serial no.

23              MXK5290YTK, containing a Seagate 250GB hard drive, model no.

24              ST3250823AS, serial no. 5ND117WN;

25          6. Sony VAIO laptop, model no. PCG-71312L, serial no. 540125113006786,

26              containing a Samsung 500GB SATA hard drive, model no. HM50111, serial no.

27              S26ZJD0Z100694;

28          7. HTC cellular phone, serial no. 346522010897422;
                                                 2
           Case 2:20-cr-00331-RFB-VCF Document 76 Filed 08/31/21 Page 3 of 4



 1          8. Kodak Easy Share digital camera, serial no. KCTDD42333530;

 2          9. Motorola cellular phone, model no. K855, MEID DEC: 268435459403879874;

 3          10. Seagate external hard drive, serial no. 4LH093YL;

 4          11. AT&T SIM card, serial no. 89014103276131503101;

 5          12. 16GB Micro SD Card;

 6          13. Samsung Intensity II cellular phone, model no. Intensity II SCH-U460, MEID

 7              HEX: A000002A342C6A;

 8          14. Simple Tech 160GB external hard drive, serial no. BOM NO-96200-41001-060;

 9          15. Lexar 8GB USB flashdrive;

10          16. Apple iPhone, model no. A1524, IMEI 359248064368493;

11          17. T-Mobile SIM card, ICCID: 8901260301777277854;

12          18. 32GB Apple iPod Touch, model no. Al318, serial no. 9C9524T66K2;

13          19. Nokia GSM cellular phone, model no. Lumia 521(RM-917), IMEI

14              355913050874903;

15          20. Sandisk 8GB microSDHC card;

16          21. Apple iPad Mini, model no. A1432, serial no. F4KK8QTSF197;

17          22. Motorola CDMA Verizon, model A855, IMSI 3100047029946154;

18          23. HTC cellular phone, serial number HT750GK20361;

19          24. SanDisk 1GB microSD digital media card;

20          25. SIM card, ICCID 8901260510024576278;

21          26. Apple iPhone, model no. A1524, IMEI: 359248064368493; and

22          27. Minolta 35mm film camera, serial no. 96020746, with film inside

23   (all of which constitutes property).

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

25   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

26   deposit, as well as any income derived as a result of the government’s management of any

27   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

28   disposed of according to law.
                                                    3
            Case 2:20-cr-00331-RFB-VCF Document 76 Filed 08/31/21 Page 4 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3                  August 31
            DATED _____________________, 2021.

 4

 5

 6                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
